The Attorney          General of Texas
                                                          April 26, 1983
JIM MATTOX
Attorney General


                                        Honorable Gary Thompson                Opinion No. JM-26
Supreme    Court Building
I’. 0. Box 12546
                                        Chairman
Austin,  TX. 76711. 2546                Committee on County Affairs            Re: Constitutionality of Com-
5121475.2501                            Texas House of Representatives         mittee Substitute House Bill
Telex    9101874-1367                   P. 0. Box 2910                         No. 570 relating to continuing
Telecopier      5121475.0266            Austin, Texas   78711                  education requirement for a
                                                                               county treasurer
1607 Main St., Suite 1400
Dallas, TX. 75201-4709                  Dear Representative Thompson:
2141742-6944
                                             You have requested our opinion regarding the constitutionality of
4624 Alberta       Ave.. Suite    160
                                        House Bill No. 570, presently pending in the Sixty-eighth Legislature.
El Paso. TX.       79905.2793           The bill provides, in pertinent part:
9151533.3484
                                                 Article 1705a. Continuing Education
  .20 Dallas Ave., Suite 202
Houston,     TX. 77002-6986                         sec. 1. In each calendar year during which a
7131650-0666                                     county treasurer iyill be in office at least six
                                                 months, the treasurer must successfully complete a
                                                 course of instruction in the performance of the
606 Broadway          Suite 312
                                                 duties of county treasurer.
Lubbock,  TX.       79401.3479
6061747-5238
                                                     Sec. 2. A course required by this article must
                                                  include at least 20 hours of instruction in an
4309 N. Tenth.     Suite B                        accredited public institution of higher education.
McAllen,     TX. 78501-1665
5121682.4547
                                                     . . . .

200 Main Plaza. Suite 400                        Article 1706. Office Declared Vacant.
San Antonio.  TX. 76205.2797
51212254191
                                                    The county judge shall declare the office of
                                                 county treasurer vacant if the person e,lected
An Equal       OpportunityI                      treasurer fails to give the bonds required by
Affirmative      Action     Employer             article 1704, Revised Statutes, and take the
                                                 official oath within twenty days after receiving
                                                 his certificate of election. If a treasurer. . .
                                                 fails to demonstrate his continuing competency by
                                                 successfully completing a course of instruction
                                                 required by Article 1705a, Revised Statutes, he
                                                 shall be removed from the office in the manner
                                                 provided by law.




                                                               p. 112
Honorable Gary Thompson - Page 2   (JM-26)


                                                                         -\


Article XVI, section 44, of the Texas Constitution establishes the
office of county treasurer. It reads as follows:

             The Legislature shall prescribe the duties and
          provide for the election by the qualified voters
          of each county in this State, of a County
          Treasurer and a County Surveyor, who shall have an
          office at the county seat, and hold their office
          for four years, and until their successors are
          qualified; and shall have such compensation as nay
          be provided by law.

See Attorney General Opinion MU-59 (1979) (legislature not authorized
to abolish office of county treasurer). Article V, section 24, of the
Texas Constitution provides for the removal of county officers. This
provision reads as follows:

             County Judges, county attorneys, clerks of the
          District and County Courts, justices of the peace,
          constables, and other county officers, may be
          removed by the Judges of the District Courts for
          incompetency,   official    misconduct,   habitual
          drunkenness, or other causes defined by law, upon
          the cause therefor being set forth in writing and              -7
          the finding of its truth by a jury.

The removal procedure is set out in articles 5970 through 5987,
V.T.C.S.

     The county treasurer is a county officer subject to removal under
this provision. In State ex. rel. Downs v. Harney, 164 S.W.2d 55
(Tex. Civ. App. - San Antonio 1942, writ ref'd w.o.m.), the court
stated that causes for removal of elective county officials are
prescribed by the constitution and by statutes expressly or by
necessary implication authorized in the constitution. The Harney
court considered the appropriate procedure for removal of an officer
who violated the nepotism law. It did not question that violation of
the nepotism law was a proper ground for removal. The court in Garcia
v. Laughlin, 285 S.W.2d 191 (Tex. 1955) considered the proper official
to institute suit to remove a county officer for violation of the
Nepotism Act without questioning the ground for removal.

     We believe that the Legislature may authorize removal of a county
treasurer for failure to complete the continuing education requirement
defined in article 1705a, V.T.C.S.       The ground for removal is
authorized under article V, section 24, of the Texas Constitution
either as evidence of incompetency or as another cause "defined by
law."   Consequently, we believe the amendment to article 1706,
V.T.C.S., is valid on its face. We do not address questions of




                              p. 113
Honorable Gary Thompson - Page 3   (JM-26)




unconstitutionality in application for example if it were impossible
to comply with the requirement Seth out in particle 1705a due to the
unavailability of the required course.

                              SUMMARY

            The legislature is authorized to require
         elected county treasurers, as a condition of
         remaining in office, to successfully complete, in
         each calendar year, a course of instruction in the
         performance of their duties. House Bill No. 570
         authorizing removal of the treasurer for failure
         to complete this requirement is not inconsistent
         with article V, section 24,        of the Texas
         Constitution.




                                         JIM     MATTOX
                                         Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
David Brooks
Rick Gilpin
Jim Moellinger
Nancy Sutton




                                p. 114